
	
		II
		110th CONGRESS
		1st Session
		S. 2230
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VIII of the Public Health Service Act to
		  expand the nurse student loan program, to establish grant programs to address
		  the nursing shortage, to amend title VII of the Higher Education Act of 1965 to
		  provide for a nurse faculty pilot project, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nursing Education Opportunities
			 Act.
		2.FindingsCongress finds the following:
			(1)The American
			 Hospital Association reported in July 2007 that United States hospitals need
			 approximately 116,000 registered nurses to fill vacant positions
			 nationwide.
			(2)To address the
			 shortage of qualified nurses, schools of nursing have developed accelerated,
			 second-baccalaureate degree programs in nursing. In 2005, these programs
			 graduated 3,769 students. The number of accelerated degree graduates in 2006
			 was 5,236. This is an additional 1,467 nursing graduates in 1 year.
			(3)Despite the nurse
			 shortage and efforts to increase the pool of qualified nurses, schools of
			 nursing struggle to increase student capacity. According to the American
			 Association of Colleges of Nursing (referred to in this Act as the
			 AACN), United States nursing schools turned away nearly 43,000
			 qualified applicants in 2006 primarily due to an insufficient number of
			 faculty.
			(4)The AACN reported
			 in July 2006, a total of 637 faculty vacancies at 329 nursing schools with
			 baccalaureate or graduate programs, or both, across the Nation. Besides the
			 vacancies, schools cited the need to create an additional 55 faculty positions
			 to accommodate student demand. Most of the vacancies (53.7 percent) were
			 faculty positions requiring a doctoral degree.
			(5)In 2007, the
			 Association of Academic Health Centers surveyed chief executive officers (CEOs)
			 from academic health centers regarding faculty shortages across various health
			 professions. The CEOs rated the nursing faculty shortage as the most severe of
			 all health professions with 81 percent noting the nursing faculty shortage as a
			 problem.
			(6)The average ages
			 of doctorally-prepared nurse faculty holding the ranks of professor, associate
			 professor, and assistant professor are 58.6, 55.8, and 51.6 years,
			 respectively. Considering the average age of nurse faculty at retirement is
			 62.5 years, a wave of nurse faculty retirements is expected in the next
			 decade.
			(7)Master's and
			 doctoral programs in nursing are not producing a large enough pool of potential
			 nurse educators to meet the demand. In 2006, the AACN found that graduations
			 from doctoral nursing programs were up by only 1.4 percent from the previous
			 academic year.
			(8)Nurses are vital
			 to the Nation's health care delivery system. Due to the nurse shortage, patient
			 safety and quality of care are at risk. Given the findings described in
			 paragraphs (1) through (7), measures must be taken to address the nurse
			 shortage and nursing faculty shortage.
			3.Nursing student
			 loan programTitle VIII of the
			 Public Health Service Act (42 U.S.C. 296 et seq.) is amended—
			(1)in section
			 835(b)(4), by inserting (including a student in an accelerated nursing
			 degree program who is pursuing a second baccalaureate degree or a master's
			 degree as an entry level nursing degree) after graduate degree
			 in nursing; and
			(2)in section
			 836—
				(A)in subsection
			 (a)—
					(i)by
			 striking $2,500 and inserting $4,400;
					(ii)by
			 striking $4,000 and inserting $7,000; and
					(iii)by striking
			 $13,000 and inserting $22,900; and
					(B)in subsection
			 (b)—
					(i)in
			 paragraph (1), by inserting (including a student in an accelerated
			 nursing degree program who is pursuing a second baccalaureate degree or a
			 master's degree as an entry level nursing degree) after graduate
			 degree in nursing; and
					(ii)in
			 paragraph (2), by inserting (including a student in an accelerated
			 nursing degree program who is pursuing a second baccalaureate degree)
			 after equivalent degree.
					4.Accelerated
			 nursing degree programsSection 801(3) of the Public Health Service
			 Act (42 U.S.C. 296(3)) is amended by inserting (including an accelerated
			 nursing degree program) before and including.
		5.Advanced
			 education nursing grantsSection 811(f)(2) of the Public Health
			 Service Act (42 U.S.C. 296j(f)(2)) is amended by striking the period at the end
			 and inserting , except in the case of a nurse faculty shortage, the
			 Secretary may, in the Secretary's discretion, obligate more than 10 percent of
			 such traineeships for individuals in doctoral degree programs..
		6.Grant program
			 for doctoral nursing programsPart D of title VIII of the Public Health
			 Service Act (42 U.S.C. 296p et seq.) is amended by adding at the end the
			 following:
			
				832.Grant program
				for doctoral nursing programs
					(a)In
				generalThe Secretary shall award grants to eligible entities to
				enable the eligible entities to establish doctoral nursing degree
				programs.
					(b)Eligible
				entityIn this section, the term eligible entity
				means an entity that is 1 of the eligible entities as such term is
				defined in section 801.
					(c)ApplicationAn
				eligible entity that desires a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require.
					(d)Selection of
				grant recipientsNot later than 6 months after the date of
				enactment of the Nursing Education Opportunities Act, the Secretary shall
				establish requirements and procedures for the administration of grants under
				this section and procedures for selecting grant recipients. In awarding grants
				under this section, the Secretary shall consider the following:
						(1)Doctoral
				nursing program distributionProviding priority to eligible
				entities located in States in which there are no doctoral nursing degree
				programs.
						(2)Geographic
				distributionProviding an equitable geographic distribution of
				such grants.
						(3)Rural and urban
				areasDistributing such grants to rural and urban areas.
						(4)Prior
				experience or exceptional programsWhether the eligible entity
				has demonstrated—
							(A)prior experience
				in, or exceptional programs for, the preparation of baccalaureate prepared
				nurses or master's prepared nurses; and
							(B)an interest in
				establishing a doctoral nursing degree program.
							(e)Grant
				amountEach grant awarded under this section shall be equal to
				not more than $2,000,000.
					(f)Grant
				durationA grant awarded under this section shall be for a period
				of not more than 5 years.
					(g)Use of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds to establish a doctoral nursing degree program,
				including—
						(1)hiring
				administrators, faculty, and staff;
						(2)retaining current
				faculty;
						(3)developing
				doctoral curriculum;
						(4)repairing and
				expanding infrastructures;
						(5)purchasing
				educational equipment;
						(6)developing and
				enhancing clinical laboratories;
						(7)recruiting
				students;
						(8)establishing
				technology infrastructures; and
						(9)other investments
				determined necessary by the eligible entity for the development of a doctoral
				nursing degree program.
						(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section not more than $40,000,000 for fiscal year 2008 and such
				sums as may be necessary for each of the 4 succeeding fiscal
				years.
					.
		7.Doctoral nursing
			 consortia pilot projectPart D
			 of title VIII of the Public Health Service Act (42 U.S.C. 296p et seq.), as
			 amended by section 6, is further amended by adding at the end the
			 following:
			
				833.Doctoral
				nursing consortia pilot project
					(a)PurposeThe
				purpose of the pilot project under this section is to provide grants to
				partnerships of eligible entities to establish consortia to enhance and expand
				the availability of doctoral nurse faculty and education by enabling the
				partners involved to share doctoral faculty and programmatic resources so that
				the nursing faculty shortage does not further inhibit the preparation of future
				nurses or nurse faculty.
					(b)In
				generalThe Secretary shall award grants to partnerships of
				eligible entities to enable the partnerships to establish doctoral nursing
				consortia.
					(c)DefinitionsIn
				this section:
						(1)Doctoral
				nursing consortiumThe term doctoral nursing
				consortium means a partnership that includes 2 or more of—
							(A)eligible entities
				within the same State;
							(B)eligible entities
				within different States; or
							(C)eligible entities
				establishing a doctoral nursing program.
							(2)Eligible
				entityThe term eligible entity has the meaning
				given the term in section 832(b).
						(d)ApplicationA
				partnership of eligible entities that desires a grant under this section shall
				submit an application to the Secretary at such time, in such manner, and
				accompanied by such information as the Secretary may require. Such partnership
				may apply for a grant under this section each year of the pilot project.
					(e)SelectionNot
				later than 6 months after the date of enactment of the Nursing Education
				Opportunities Act, the Secretary shall establish requirements and procedures
				for the administration of grants under this section and procedures for
				selecting grant recipients.
					(f)Consideration
				in making awardsIn awarding grants under this section, the
				Secretary shall consider the following:
						(1)Prior
				experience or exceptional programsEligible entities that have
				demonstrated prior experience in, or exceptional programs for, the preparation
				of—
							(A)doctorally
				prepared nursing faculty and nursing researchers; and
							(B)baccalaureate
				prepared nurses or master's prepared nurses.
							(2)Geographic
				distributionProviding an equitable geographic distribution of
				such grants.
						(3)Rural and urban
				areasDistributing such grants to rural and urban areas.
						(4)New
				granteesAwarding grants to eligible entities that have not
				previously received a grant under this section.
						(g)Grant
				amountThe Secretary shall determine the amount of each grant
				awarded under this section based on the purpose of this section, which amount
				shall not be more than $500,000.
					(h)Use of
				fundsA partnership of eligible entities that receives a grant
				under this section shall use the grant funds to establish a doctoral nursing
				consortium that shall share doctoral faculty and programmatic resources, such
				as—
						(1)establishing
				technology infrastructures;
						(2)developing shared
				doctoral curriculum;
						(3)hiring faculty
				and staff;
						(4)retaining current
				faculty;
						(5)providing travel
				stipends for nursing faculty who agree to teach nursing courses at another
				eligible entity within the doctoral nursing consortium;
						(6)providing
				scholarships for post-doctoral fellows who agree to teach a nursing course
				within the nursing doctoral consortium;
						(7)providing
				collaborative networks for nursing research; and
						(8)other investments
				determined necessary by the eligible entities for use within the doctoral
				nursing consortium.
						(i)Grant
				durationThe pilot project under this section shall be for a
				period of not more than 5 years.
					(j)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section not more than $10,000,000 for fiscal year 2008 and such
				sums as may be necessary for each of the 4 succeeding fiscal
				years.
					.
		8.Nurse faculty
			 pilot projectTitle VII of the
			 Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended
			 by adding at the end the following:
			
				FNurse Faculty
				Pilot Project
					781.PurposesThe purposes of this part are to create a
				pilot program—
						(1)to provide
				scholarships to qualified nurses in pursuit of an advanced degree with the goal
				of becoming faculty members in an accredited nursing program; and
						(2)to provide grants to partnerships between
				accredited schools of nursing and hospitals or health facilities to fund
				release time for qualified nurse employees, so that those employees can earn a
				salary while obtaining an advanced degree in nursing with the goal of becoming
				nurse faculty.
						782.Assistance
				authorized
						(a)Competitive
				grants authorizedThe
				Secretary may, on a competitive basis, award grants to, and enter into
				contracts and cooperative agreements with, partnerships composed of an
				accredited school of nursing at an institution of higher education and a
				hospital or health facility to establish not more than 5 pilot projects to
				enable such hospital or health facility to retain its staff of experienced
				nurses while providing a mechanism to have these individuals become, through an
				accelerated nursing education program, faculty members of an accredited school
				of nursing.
						(b)Duration;
				evaluation and dissemination
							(1)DurationGrants
				under this part shall be awarded for a period of 3 to 5 years.
							(2)Mandatory
				evaluation and disseminationGrants under this part shall be
				primarily used for evaluation, and dissemination to other institutions of
				higher education, of the information obtained through the activities described
				in
				section 781(2).
							(c)Considerations
				in Making AwardsIn awarding
				grants and entering into contracts and cooperative agreements under this
				section, the Secretary shall consider the following:
							(1)Geographic
				distributionProviding an equitable geographic distribution of
				such grants.
							(2)Rural and urban
				areasDistributing such grants to urban and rural areas.
							(3)Range and type
				of institutionEnsuring that the activities to be assisted are
				developed for a range of types and sizes of institutions of higher
				education.
							(4)Prior experience
				or exceptional programsInstitutions of higher education with
				demonstrated prior experience in providing advanced nursing education programs
				to prepare nurses interested in pursuing a faculty role.
							(d)Uses of
				fundsFunds made available by grant, contract, or cooperative
				agreement under this part may be used—
							(1)to develop a new national demonstration
				initiative to align nursing education with the emerging challenges of
				healthcare delivery; and
							(2)for any 1 or more
				of the following innovations in educational programs:
								(A)To develop a clinical simulation laboratory
				in a hospital, health facility, or accredited school of nursing.
								(B)To purchase
				distance learning technologies.
								(C)To fund release
				time for qualified nurses enrolled in the graduate nursing program.
								(D)To provide for
				faculty salaries.
								(E)To collect and
				analyze data on educational outcomes.
								783.ApplicationsEach partnership desiring to receive a
				grant, contract, or cooperative agreement under this part shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require. Each application shall include
				assurances that—
						(1)the individuals enrolled in the program
				will be qualified nurses in pursuit of a master’s or doctoral degree in nursing
				and have a contractual obligation with the hospital or health facility that is
				in partnership with the institution of higher education;
						(2)the hospital or health facility of
				employment would be the clinical site for the accredited school of nursing
				program;
						(3)individuals will also maintain their
				employment on a part time basis to the hospital or health facility that allowed
				them to participate in the program, and will receive an income from the
				hospital or health facility, as a part time employee, and release times or
				flexible schedules to accommodate the individuals' class schedules; and
						(4)upon completion of the program, an
				individual agrees to teach for 2 years in an accredited school of nursing for
				each year of support the individual received under this program.
						784.Authorization
				of appropriationsThere are
				authorized to be appropriated for this part not more than $10,000,000 for
				fiscal year 2008 and such sums as may be necessary for each of the 4 succeeding
				fiscal years.
					785.DefinitionFor purposes of this part, the term
				health facility means an Indian Health Service health service
				center, a Native Hawaiian health center, a hospital, a Federally qualified
				health center, a rural health clinic, a nursing home, a home health agency, a
				hospice program, a public health clinic, a State or local department of public
				health, a skilled nursing facility, or ambulatory surgical
				center.
					.
		
